Citation Nr: 0707745	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pneumothorax and misdiagnosis of deep vein thrombosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1971 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the RO 
which denied the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
pneumothorax and misdiagnosis of deep vein thrombosis.  In 
June 2006, a hearing was held at the RO before the 
undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that he was admitted to a VA hospital 
for evaluation of swelling in his lower extremities in late 
October 2000, and that he subsequently sustained a 
pneumothorax when his lung was punctured while undergoing 
medical treatment.  The veteran testified that he had no 
significant respiratory problems before his admission to the 
VA hospital, and that he has had chronic problems ever since 
the pneumothorax.  (T p.10).  He also asserted that VA never 
followed up on the swelling in his legs and that about a week 
to 10 days after his release, he went to his private doctor 
and was diagnosed with deep vein thrombosis (DVT).  (T p.11).  
The veteran reported that he has been followed by VA for 
several years and that he was last treated by VA a week prior 
to the hearing.  

The current evidence of record shows that the veteran was 
admitted to a VA hospital for evaluation of shortness of 
breath and swelling in his lower extremities in early October 
2000.  The initial impression was congestive heart failure, 
but subsequent diagnostic testing, including spirometry, 
cardiac catheterization, echocardiogram, V/Q scan, lower 
extremity noninvasive vascular studies, and a CT scan of the 
chest, failed to reveal any significant cardiovascular 
abnormalities or DVT in the lower extremities.  The veteran's 
medical history included chronic obstructive pulmonary 
disease (COPD), hypertension, and diabetes mellitus.  The 
veteran was evaluated for home oxygen use and was encouraged 
to use it for exertion and ambulation when he was discharged 
home in improved condition on October 16, 2000.  The final 
diagnoses were hypoxia with bilateral lower lobe infiltrates; 
COPD; elevated troponin I; type II diabetes mellitus; opiate 
withdrawal, resolved; mild anemia; low thyroid stimulating 
hormone; and hypertension.

The veteran was readmitted to the same VA hospital on October 
27, 2000 with the same symptoms of shortness of breath and 
swelling in his lower extremities.  Again, all diagnostic 
studies failed to reveal any evidence of DVT or any 
significant cardiovascular abnormalities.  A bronchoscope 
biopsy on November 1, 2000 revealed bilateral lobe 
infiltrates and bronchiectasis.  The veteran subsequently 
developed a large pneumothorax requiring insertion of a chest 
tube.  His symptoms resolved with a few days and he was 
discharged on November 6, 2000.  

Additional VA medical records in May 2001, indicated that the 
veteran developed right leg edema and was admitted to a 
private hospital in March 2001, where he was diagnosed with 
extensive DVT.  The evidentiary record does not include any 
private medical records or any VA medical records after June 
2002.  

In this regard, the Board notes that the veteran completed an 
authorization to obtain the private medical records in April 
2001.  However, a response from that facility in August 2002 
was to the effect that they had records pertaining to the 
veteran, but did not have any records for treatment during 
the time frame requested (February 2001).  As noted above, a 
VA medical report in May 2001 indicated that the veteran was 
diagnosed with DVT at the private hospital in March 2001.  
Therefore, the veteran should be asked to complete another 
authorization request so that all available records from 
January 1999 to the present can be obtained from that 
facility.  The purpose of obtaining these records would be to 
provide a clear picture of the veteran's medical status 
prior, and subsequent to his treatment by VA in October and 
November 2000.  

Because this case presents complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Based on a review of the claims file, the Board finds that 
the evidence of record does not contain sufficient 
information to address the required legal inquiries as to 
whether VA medical personnel failed to properly diagnose DVT 
in October and November 2000, and whether the veteran's pre-
existing COPD increased in severity or was otherwise worsened 
by the pneumothorax in November 2000, including whether he 
has an additional respiratory disorder as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel for treatment from October 27, to November 
6, 2000, or that any such additional disability was due to an 
event that was not reasonably foreseeable.  Such an opinion 
is necessary prior to a final adjudication of the veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  Therefore, it is incumbent on the Board 
to remand this matter and supplement the record prior to 
issuing a decision.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin, 1 Vet. App. at 175; see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate steps should be taken to 
obtain the names and addresses of all 
healthcare providers, VA or non-VA, who 
treated the veteran for any respiratory 
or vascular problems from January 1999 to 
the present.  Of particular interest are 
all records from University Community 
Hospital from January 1999 to May 2001.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  After the above development has been 
completed, the claims file should be 
forwarded to appropriate VA physicians 
specializing in vascular and respiratory 
disorders to determine the relationship, 
if any, between the veteran's current DVT 
and the medical treatment by VA in 
October and November 2000, and whether 
the veteran's pre-existing respiratory 
disorder was aggravated by VA treatment 
in November 2000, including whether any 
treatment resulted in an additional 
respiratory disorder.  If the reviewing 
specialist's deem it to be necessary, the 
veteran should undergo VA examinations 
and/or appropriate diagnostic testing.  
The claims folder and a copy of this 
remand must be made available to the 
physicians for review, and a notation to 
the effect that this record review took 
place should be included in the report.  

The vascular examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran had DVT 
when he was hospitalized from October 27, 
to November 6, 2000, and, if so, whether 
VA medical personnel failed to exercise 
ordinary skill and care in failing to 
diagnose and/or treat the veteran for DVT 
at that time.  

The respiratory examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran's pre-
existing COPD was aggravated or otherwise 
worsened; or that he incurred an 
additional respiratory disorder as the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA medical personnel for treatment from 
October 27, to November 6, 2000, or any 
additional respiratory disability was due 
to an event that was not reasonably 
foreseeable.  

If the examiners are unable to answer the 
above inquiries, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

